Citation Nr: 1137958	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  10-45 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the Veteran's net worth is excessive for entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active military service from April 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative rating decision of the RO in Lincoln, Nebraska.  By that action, the RO determined that the Veteran's net worth exceeded the limitations to pay nonservice-connected pension.  The Veteran appealed the RO's June 2010 administrative rating action to the Board.

In February 2011, the Board remanded the Veteran's appeal to the RO for additional development.  The requested development has been completed and the case has returned to the Board for appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The Veteran's countable annual income for VA pension purposes and the corpus of his estate is in excess of the established income limit for receipt of payment for nonservice-connected disability pension benefits.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.274, 3.351 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

To implement the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), the VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  In this case, VCAA notice is not required because the issue presented is limited to statutory interpretation and the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Further, a VA examination was not warranted because, as will be discussed in further detail in the following decision, the Veteran's income exceeds the maximum allowable pension rate.  Accordingly, the Board finds no prejudice toward the Veteran in proceeding with the adjudication of his claim.

II.  Legal Criteria and Analysis

The Veteran seeks entitlement to non-service connected pension benefits.  The Veteran disputes his net worth and argues that pension should be paid.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  Basic entitlement exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2010).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a) (2010).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b) (2010).  In addition, payment of a veteran's pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274 (2010).

The MAPR for a veteran with one dependent effective for December 2009 was $15,493.  There was no cost of living increase for 2010; therefore, the rates remained the same thereafter.  See Improved Disability Benefits Pension Rate Table. http//www.vba.va.gov/bln/21/Rates/pen01.htm

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2010).  Social Security Association (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  Five percent of the MAPR as in effect in December 2008 and December 2009 was $774.00.  See Improved Disability Benefits Pension Rate Table, supra.  

In February 2010, the RO received the Veteran's claim of entitlement to non-service-connected pension benefits.  (See VA Form 2-4138, Statement in Support of Claim, dated and signed by the Veteran in February 2010).  In March 2010, the RO received the Veteran's formal claim of entitlement to non-service-connected pension benefits.  (See VA Form 21-526, Veteran's Application for Pension and/or Compensation).  The Veteran attached a copy of his spouse's in-home medical care expenses for the calendar years 2009 and 2010, prior to her being admitted to a nursing home in late February 2010. 

In April 2010, the RO received VA Form 21-0779, Request For Nursing Home Information In Connection With Claim For Aid and Attendance.  The Veteran reported that on February 25, 2010, his wife was admitted to a nursing home (Milder Manor).  He stated that he was responsible for her room and board at a daily rate of $189.00.  He reported that he and his wife each received $220.00 and $417.00 in monthly Social Security payments, respectively.  He also reported having received $2, 279.00 in monthly retirement benefits from the United States Office of Personnel Management.  He stated that as of March 3, 2010, he had incurred $6,895.00 unreimbursed medical expenses for his wife's nursing-home expenses.  

On VA Form 21-688c, Declaration Status of Dependents, the Veteran reported that on a monthly basis, he had contributed $5,670.39 for his wife's support. 

On VA Form 21-8049, Improved Pension Eligibility Verification Report (Veteran With No Children), received by the RO in June 2010, the Veteran indicated that he was married and living with his spouse.  He reported that he and his wife each received $220.00 and $417.00 in monthly Social Security payments, respectively.  He also reported having received $2,279.00 in monthly retirement benefits from the United States Office of Personnel Management.  He indicated that he had continued to spend $24,368.53 a year for the support of his spouse who resided in a nursing home.  He reported that he spent, on an average monthly basis, the following amounts for food, taxes and utilities, respectively:  $150.00, $234.00 and $300.00.

In a June 2010 rating action, the RO denied the Veteran's claim for nonservice-connected pension benefits because it was determined that he did not meet the net worth eligibility requirements.  In reaching the foregoing determination, the RO relied on a June 2010 corpus of estate determination, wherein the adjudicator noted that the Veteran was 86 years old and had a life expectancy of 5.6 years.  The adjudicator also reported the Veteran's monthly income and expenses, and noted that these figures left a negative monthly balance of $5,076.  The adjudicator went on to calculate that at the current rate of spending, the Veteran's net worth of $392,900 would last for 6 years and five months, thus exceeding the Veteran's projected life expectancy of 5.6 years.  The adjudicator thus concluded that the Veteran's net worth barred him from pension. 

Because the above determination was based, in part, on the Veteran's countable income, it is important that every consideration be given to any exclusions that may apply.  In this regard, medical expenses in excess of 5 percent of the MAPR (maximum amount per regulation), which have been paid, fall into the category of excludable income to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii). Five percent of the MAPR as in effect in December 2008 and December 2009 is $774.00.  See Improved Disability Benefits Pension Rate Table, http://www.vba.va.gov/bln/21/Rates/pen01.htm.

In March 2010, the Veteran submitted to VA a copy of his spouse's in-home medical care expenses for the calendar year 2009 to February 25, 2010, the date his spouse entered a nursing home, which he reported as non-reimbursed medical expenses.

In February 2011, the Board remanded the Veteran's claim to have him provide in-home care medical expenses for his spouse on or after February 25, 2010, the date that she was admitted to a nursing home facility. 

Pursuant to the Board's February 2011 remand directives, a new corpus estate determination was provided in May 2011.  The adjudicator noted that the Veteran was 87 years old and had a life expectancy of 5.3 years.  The adjudicator also reported that because the Veteran had not responded to the RO's April 2011 letter, the amounts used in making his net worth determination had not changed since June 2010.  Thus, the Veteran's monthly income and expenses figures left a negative monthly balance of $5,076.  His net worth remained at $392,900 and was projected to last for 6 years and five months, thus exceeding the Veteran's projected life expectancy of 5.3 years.  The adjudicator thus concluded that the Veteran's net worth barred him from pension.  (See May 2011 corpus estate determination).  

In June 2011, the RO received from the Veteran a statement from Tabitha Home Health of the in-home care medical expenses for his spouse prior to her having been admitted to a nursing home facility in late February 2010.  Upon receipt of this evidence, a new corpus estate determination was provided in June 2011.  The adjudicator noted that the Veteran was 87 years old and had a life expectancy of 5.3 years.  The adjudicator also reported that the evidence received from Tabitha Home Health showed an additional $2,702.75 that could be counted for the Veteran's spouse's care at the above-cited medical facility.  It also showed that the Veteran paid $37.45 a month to Tabitha Home Health during the first year of potential pension entitlement.  Thus, the adjudicator noted that these additional amounts increased the Veteran's monthly expenses by $262.68 ($2,702.75 / 12 months, + $37.45).  The Veteran's reported income was reported to have been $3, 342. His monthly expenses were $8, 680, which equaled a negative amount of $5, 338.  His net worth remained at $392,900 and was projected to last for 6 years and one month, thus exceeding the Veteran's projected life expectancy of 5.3 years.  The adjudicator also noted that the Veteran submitted evidence showing his home health care increased in cost beginning February 28, 2011, and that the evidence did not show a constant continuing amount in the cost of his care.  It was further noted that even with these additional expenses, the decision of net worth being a bar to benefits would continue, as it would be reasonable to expect the Veteran to consume some of his estate for the maintenance of himself and his spouse.  The adjudicator thus concluded that the Veteran's net worth barred him from pension.  (See June 2011 corpus estate determination).  

There is no interpretation of the facts of this case which will support a legal basis for favorable action with regard to the Veteran's claim.  The application of the principle of reasonable doubt is not appropriate in this case. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  For all reasons cited above, the claim for entitlement to a nonservice-connected disability pension must be denied.


ORDER

The Veteran's countable income is excessive for purposes of nonservice-connected disability pension benefits, and his appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


